DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending in this office action
Claims 1, 2, 4, 7, 9, 15, 17, 18, 20, 23 and 25-30 have been amended

Response to Arguments
Applicant's arguments filed in the amendment filed 7/19/2022 have been fully considered but they are not persuasive. The reason set forth below.
Applicant Argues:
On pages 14-18 Applicant argues Babaei does not disclose at least the wireless device “transmitting the dynamic UE parameter adaptation report to the network entity based at least in part on receiving the indication as recited in claim 1, as amended (emphasis added).
In response, The Examiner respectfully submits
	Babaei does disclose in [0213] the base station sending a request to the wireless device to report capabilities. Examiner interprets the request to be the claimed “indication”. [0213] clearly teaches the wireless device reporting its capabilities and this based on request/indication from the base station.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, 15-17 and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babaei et al (US 2021/0014010 A1).

Regarding Claim 1, Babaei teaches a method of wireless communication performed by a user equipment (UE) (Babaei: Fig. 3:110), comprising: 
receiving an indication to transmit a dynamic UE parameter adaptation report to a network entity (Babaei: [0213], [0421] UE receives a request/indication for UE capabilities (such as BWP switch capabilities/UE parameter) from a base station); and 
transmitting the dynamic UE parameter adaptation report to the network entity based at least in part on receiving the indication (Babaei: [0213], [0421], UE transmits to the base station, its BWP switch capabilities).  

Regarding Claim 9, Babaei teaches a method of wireless communication performed by a network entity (Babaei: Fig. 3:120A), comprising: 
transmitting, to a user equipment (UE), an indication to transmit a dynamic UE parameter adaptation report (Babaei: [0213], [0421] UE receives a request/indication for UE capabilities (such as BWP switch capabilities/UE parameter) from a base station); and 0097-116537201082 
receiving, from the UE, the dynamic UE parameter adaptation report based at least in part on transmitting the indication (Babaei: [0213], [0421], UE transmits to the base station, its BWP switch capabilities).

Regarding Claim 17, Babaei teaches a user equipment (UE) for wireless communication (Babaei: Fig. 3:110), comprising: a memory; and one or more processors coupled to the memory, the one or more processors configured to: 
receive an indication to transmit a dynamic UE parameter adaptation report to a network entity (Babaei: [0213], [0421] UE receives a request/indication for UE capabilities (such as BWP switch capabilities/UE parameter) from a base station); and 
transmit the dynamic UE parameter adaptation report to the network entity based at least in part on receiving the indication (Babaei: [0213], [0421], UE transmits to the base station, its BWP switch capabilities).  

Regarding Claim 25, Babaei teaches a network entity for wireless communication (Babaei: Fig. 3:120A), comprising: a memory; and one or more processors coupled to the memory, the one or more processors configured to: 
transmit, to a user equipment (UE), an indication to transmit a dynamic UE parameter adaptation report  (Babaei: [0213], [0421] UE receives a request/indication for UE capabilities (such as BWP switch capabilities/UE parameter) from a base station); and 
receive, from the UE, the dynamic UE parameter adaptation report based at least in part on transmitting the indication (Babaei: [0213], [0421], UE transmits to the base station, its BWP switch capabilities).  

Regarding claims 7, 15 and 23, Babaei teaches wherein the dynamic UE parameter adaptation report indicates at least one of: a dynamic UE parameter adaptation configuration configured at the UE when the UE receives the indication (Babaei: [0213], [0384], UE transmits its capabilities based on request from the base station), a dynamic UE parameter adaptation configuration most recently received from the BS, one or more dynamic UE parameter adaptation parameters configured at the UE, a remaining amount of time that the UE is to use a timer-based dynamic UE parameter adaptation parameter, a power headroom report, or a buffer status report.  

Regarding claims 8, 16 and 24, Babaei teaches wherein the one or more dynamic UE parameter adaptation parameters comprise at least one of: a bandwidth part switching parameter (Babaei: [0213], [0384], UE capability as bwp-SwitchingDelay) a physical downlink control channel monitoring parameter, a physical downlink shared channel monitoring parameter, a cross-slot scheduling parameter, a quantity of multiple input multiple output layers parameter, or a secondary cell dormancy parameter.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al (US 2021/0014010 A1) in view of Agyapong et al (WO 2015/078771 A1).

Regarding claim 2, 10, 18 and 26, Babaei does not explicitly disclose wherein the indication to transmit the dynamic UE parameter adaptation report comprises: an indication to periodically or semi-persistently transmit the dynamic UE parameter adaptation report; and wherein transmitting the dynamic UE parameter adaptation report to the BS comprises: periodically or semi-persistently transmitting the dynamic UE parameter adaptation report to the BS based at least in part on receiving the indication to periodically or semi-persistently transmit the dynamic UE parameter adaptation report. 
	Agyapong teaches  wherein the indication to transmit the dynamic UE parameter adaptation report comprises: an indication to periodically or semi-persistently transmit the dynamic UE parameter adaptation report; and wherein transmitting the dynamic UE parameter adaptation report to the BS comprises: periodically or semi-persistently transmitting the dynamic UE parameter adaptation report to the BS based at least in part on receiving the indication to periodically or semi-persistently transmit the dynamic UE parameter adaptation report (Agyapong: Page 22: lines 13:36; Page 23: lines 1-9; UE periodically reporting capabilities based on request from a base station).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Babaei wherein the indication to transmit the dynamic UE parameter adaptation report comprises: an indication to periodically or semi-persistently transmit the dynamic UE parameter adaptation report; and wherein transmitting the dynamic UE parameter adaptation report to the BS comprises: periodically or semi-persistently transmitting the dynamic UE parameter adaptation report to the BS based at least in part on receiving the indication to periodically or semi-persistently transmit the dynamic UE parameter adaptation report as suggested by Agyapong to provide a system for macro-cell assisted small cell discovery and resource activation (Agyapong: Abstract).

Claims 3, 11, 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al (US 2021/0014010 A1) in view of Agyapong et al (WO 2015/078771 A1) in further view Zhang et al (WO 2020/133203 A1).

Regarding claims 3, 11, 19 and 27, Babaei in view of Agyapong does not explicitly disclose wherein periodically or semi-persistently transmitting the dynamic UE parameter adaptation report comprises: periodically or semi-persistently transmitting the dynamic UE parameter adaptation report in at least one of: one or more physical uplink control channel resources, or one or more grant free physical uplink shared channel resources.  
	Zhang teaches wherein periodically or semi-persistently transmitting the dynamic UE parameter adaptation report comprises: periodically or semi-persistently transmitting the dynamic UE parameter adaptation report in at least one of: one or more physical uplink control channel resources (Zhang: UE capabilities reported through PUCCH), or one or more grant free physical uplink shared channel resources.
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Babaei in view of Agyapong wherein periodically or semi-persistently transmitting the dynamic UE parameter adaptation report comprises: periodically or semi-persistently transmitting the dynamic UE parameter adaptation report in at least one of: one or more physical uplink control channel resources as suggested by Zhang to provide a system for transmitting changeable capability (Zhang: Abstract).
	
Claims 4, 12, 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al (US 2021/0014010 A1) in view of Agyapong et al (WO 2015/078771 A1) in further view Liu et al (US 2018/0227094 A1).

Regarding claims 4, 12, 20 and 28, Babaei in view of Agyapong does not explicitly disclose wherein the indication to transmit the dynamic UE parameter adaptation report comprises: a dynamic indication to transmit an aperiodic dynamic UE parameter adaptation report; and wherein transmitting the dynamic UE parameter adaptation report to the BS comprises: transmitting the aperiodic dynamic UE parameter adaptation report to the network entity based at least in part on receiving the dynamic indication.  
	Liu teaches wherein the indication to transmit the dynamic UE parameter adaptation report comprises: a dynamic indication to transmit an aperiodic dynamic UE parameter adaptation report; and wherein transmitting the dynamic UE parameter adaptation report to the network entity comprises: transmitting the aperiodic dynamic UE parameter adaptation report to the BS based at least in part on receiving the dynamic indication (Liu: [0069], aperiodic transmitting of dynamic UE capability).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Babaei in view of Agyapong wherein the indication to transmit the dynamic UE parameter adaptation report comprises: a dynamic indication to transmit an aperiodic dynamic UE parameter adaptation report; and wherein transmitting the dynamic UE parameter adaptation report to the network entity comprises: transmitting the aperiodic dynamic UE parameter adaptation report to the network entity based at least in part on receiving the dynamic indication as suggested by Liu to provide a system for UE-assisted SRS resource allocation (Liu: Abstract).
	
Claims 5, 13, 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al (US 2021/0014010 A1) in view of Agyapong et al (WO 2015/078771 A1) in further view Liu et al (US 2018/0227094 A1) in further view of Nory et al (US 2014/0036747 A1).

Regarding claims 5, 13, 21 and 29, Babaei in view of Agyapong and Liu does not explicitly disclose wherein the dynamic indication comprises: a dynamic UE parameter adaptation downlink control information (DCI) communication, a scheduling DCI repurposed to carry the dynamic indication, or a non-scheduling DCI that implicitly indicates the dynamic indication.  
	Nory teaches wherein the dynamic indication comprises: a dynamic UE parameter adaptation downlink control information (DCI) communication (Nory: [0065], UE capabilities request via PDCCH/DCI), a scheduling DCI repurposed to carry the dynamic indication, or a non-scheduling DCI that implicitly indicates the dynamic indication. 
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Babaei in view of Agyapong and Liu wherein the dynamic indication comprises: a dynamic UE parameter adaptation downlink control information (DCI) communication, a scheduling DCI repurposed to carry the dynamic indication, or a non-scheduling DCI that implicitly indicates the dynamic indication as suggested by Nory to provide a system for monitoring control channel (Nory: Abstract).

Regarding claims 6, 14, 22 and 30, Babaei in view of Agyapong and Liu teaches wherein transmitting the aperiodic dynamic UE parameter adaptation report comprises: transmitting the aperiodic dynamic UE parameter adaptation report in at least one of: one or more physical uplink control channel (PUCCH) resources (Liu: [0005], [0043], TRP TX beam related information/capability sent in PUCCH), one or more grant free physical uplink shared channel (PUSCH) resources, or one or more dynamically granted PUSCH resources.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478